Citation Nr: 0723957	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-43 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to August 16, 2002, 
for the award of service connection for residuals of head 
trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Denver Regional Office (RO) of the Department of Veterans 
Affairs (VA), which awarded the veteran service connection 
for residuals of a head trauma.  An initial rating of 30 
percent, effective from August 16, 2002, was assigned for 
this award.  The veteran subsequently initiated and perfected 
an appeal of this effective date determination.  In September 
2005, the veteran testified in person before the undersigned 
Veterans Law Judge, seated at the RO.  

The veteran's appeal was remanded by the Board in October 
2006 for additional development.  It has now been returned to 
the Board.  


FINDINGS OF FACT

1.  Following the receipt of a January 1977 claim, service 
connection for residuals of a head injury was denied by the 
RO in an April 1977 rating decision.  In the absence of a 
timely appeal, this decision became final.  

2.  The veteran's application to reopen his service 
connection claim for residuals of a head injury was received 
on August 16, 2002.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
August 16, 2002, for the grant of service connection for 
residuals of a head injury have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, The Board must first 
ensure that VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  The Board 
concludes that VA has met its responsibilities to notify and 
assist the veteran with his claim.  

A letter dated in October 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The October 2003 letter informed 
the claimant that additional information or evidence was 
needed to support the claim and asked the claimant to send 
the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the notification letter was not sent prior to the 
initial adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice, the claim was 
readjudicated and an additional Supplemental Statement of the 
Case (SSOC) was provided on several occasions, most recently 
in March 2007.  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available.  The records satisfy 
38 C.F.R. § 3.326.

Since there is no indication that any failure on the part of 
VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such deficiency is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a March 2007 Supplemental Statement 
of the Case regarding the appropriate disability rating or 
effective date to be assigned in the present case.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  No further duties to assist or inform the appellant 
remain unfulfilled.  

The veteran seeks an effective date prior to August 16, 2002, 
for the grant of service connection for residuals of a head 
injury.  Generally, the effective date for an award of 
service connection and disability compensation, based on an 
original or reopened claim, is the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service; otherwise, the effective date will be the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

In the present case, the veteran was assigned an effective 
date of August 16, 2002, based on the receipt that same date 
of a formal service connection claim for residuals of a head 
injury.  Previously, the veteran had filed a January 1977 
claim for this same benefit, but the claim was denied in an 
April 1977 rating decision.  He was so informed that same 
month, and did not initiate an appeal in a timely manner.  
Therefore, the April 1977 rating decision became final.  
38 U.S.C.A. § 7105 (West 2002).  The August 16, 2002, 
effective date assigned by the RO was legally correct because 
that date represented the later of the date of receipt of the 
veteran's application to reopen his claim, or the date 
entitlement arose.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).  

The veteran contended at his personal hearing that an 
effective date back to January 1977 should be assigned, based 
on his original claim filed on that date.  However, that 
claim was denied by the RO and the decision became final 
because the veteran did not appeal it.  The claim may not be 
used to award the veteran an earlier effective date.  
38 U.S.C.A. §§ 5107, 5110 (West 2002).  The law is clear in 
stating that the effective date of an award based on a claim 
reopened after final adjudication will not be earlier than 
the date of the application to reopen.  38 U.S.C.A. § 5110(a) 
(West 2002).  Therefore, the effective date of August 16, 
2002, assigned by the RO was proper.  See Cook v. Principi, 
318 F. 3d 1334 (Fed. Cir. 2002) (the purpose of the finality 
rule is to preclude repetitive and belated readjudications).  

Additionally, the RO, in a March 2007 rating decision, 
considered and denied the veteran's claim of clear and 
unmistakable error in the April 1977 rating decision.  That 
issue had been raised by the veteran before the Board and 
necessitated the Board's recent remand.  The RO decision as 
to this aspect of the claim has not been appealed.  Thus, the 
question of clear and unmistakable error in the April 1977, 
an alternative avenue for overturning the finality of the 
1977 decision, is not before the Board in this appeal.  See 
38 C.F.R. § 3.105(a) (2006).  

Further, the record does not indicate that the veteran filed 
a claim between his January 1977 and August 2002 claims, and 
he does not so assert.  Therefore, as the April 1977 rating 
decision previously and finally denied service connection for 
residuals of a head injury, an effective date back to January 
1977 may not be assigned, and the August 16, 2002, effective 
date granted by the RO was proper.  The preponderance of the 
evidence is against the award of an earlier effective date.  
Consequently, the benefit-of-the-doubt doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an effective date prior to August 16, 2002, 
for the grant of service connection for residuals of head 
trauma is denied.  



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


